



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Al-Enzi, 2017 ONCA 373

DATE: 20170505

DOCKET: C61914

Gillese, Huscroft and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Adel Al-Enzi

Applicant/Appellant

Alan Gold, for the appellant

Davin Michael Garg, for the respondent

Heard: May 5, 2017

Leave to appeal sought from the decision of the Summary
    Convictions Appeal Court dated March 11, 2016 by Justice Robert Maranger of the
    Superior Court of Justice, dismissing the appeal from the conviction entered on
    September 11, 2014 by Justice Matthew Webber of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The applicant was convicted of driving while disqualified. His summary
    conviction appeal was dismissed.

[2]

The applicant now seeks leave to appeal to this court, pursuant to s.
    839 of the
Criminal Code
. If granted leave, he will argue that the
    courts below failed to properly grapple with the problems of the eyewitness identification.

[3]

The leave application is dismissed for the following reasons.

[4]

Leave to appeal under s. 839 is limited to questions of law alone. It
    should be granted sparingly. Two key variables influence the leave decision:
    whether the legal issues have significance to the general administration of
    criminal justice, and whether the merits of the proposed grounds of appeal are
    strong:
R. v. R.R.
, 2008 ONCA 497, 90 O.R. (3d) 641, at paras. 25, 27,
    and 37.

[5]

The applicant does not claim that his putative appeal raises issues of
    significance to the general administration of criminal justice.

[6]

We agree. The law on identification evidence is well-settled.

[7]

The applicant does submit that the proposed ground of appeal discloses
    clear legal error.

[8]

We do not agree.

[9]

The summary conviction appeal court judge (the SCAC judge) correctly
    articulated the legal principles that governed the appeal. He found that the
    trial judge recognized the fragilities and weaknesses inherent in the
    identification evidence and that he properly resolved its weaknesses. We do not
    see the putative appeal as raising a question of law alone and, to the extent
    that it does, we see no clear error in the SCAC judges decision. He fully
    explained why the conviction was available on the evidence.

DISPOSITION

[10]

Accordingly, the leave application is dismissed.


